Exhibit 10.2

 

LIMITED GUARANTY

 

THIS LIMITED GUARANTY (as amended, modified, waived, supplemented, extended,
restated or replaced from time to time, this “Guaranty”) is made as of the
18th day of July, 2012, by NORTHSTAR REAL ESTATE INCOME TRUST, INC., a Maryland
corporation (together with its successors and permitted assigns and any other
Person that becomes a guarantor under this Guaranty, “Guarantor”), for the
benefit of CITIBANK, N.A., a national banking association, as buyer under the
Repurchase Agreement (in such capacity, together with its successors and
assigns, “Buyer”).

 

RECITALS:

 

WHEREAS, under and subject to the terms of the Master Repurchase Agreement,
dated as of July 18, 2012 (as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time, the “Repurchase
Agreement”), by and between NSREIT CB LOAN, LLC, a Delaware limited liability
company, as seller (together with its successors and permitted assigns,
“Seller”), and Buyer, as buyer, Seller may sell and Buyer may purchase Purchased
Loans with a simultaneous agreement by such Seller to repurchase such Purchased
Loans;

 

WHEREAS, Seller is a direct wholly-owned Subsidiary of NorthStar Real Estate
Income Trust Operating Partnership, LP, a Delaware limited partnership
(“Operating Partnership”);

 

WHEREAS, Guarantor is the sole general partner of the Operating Partnership;

 

WHEREAS, Guarantor will benefit directly or indirectly from the transactions
contemplated under the Repurchase Agreement; and

 

WHEREAS, Buyer is unwilling to enter into the Transaction Documents or the
transactions contemplated thereby without the benefit of this Guaranty.

 

NOW, THEREFORE, based upon the foregoing Recitals and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor, intending to be legally bound, hereby agrees as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.01                            Definitions.

 

(a)                                  Unless otherwise defined above or in this
Article 1, capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Repurchase Agreement or in the UCC (defined in the
Repurchase Agreement).

 

(b)                                 As used in this Guaranty and the schedules,
exhibits, annexes or other attachments hereto, unless the context requires a
different meaning, the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Capital Lease”: As applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person or entity as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person or entity.

 

“Code”: The Internal Revenue Code of 1986 and the regulations promulgated and
rulings issued thereunder, in each case as amended, modified or replaced from
time to time.

 

“Commonly Controlled Entity”: An entity, whether or not incorporated, which is
under common control with Seller or Guarantor within the meaning of
Section 4001(b)(1) of ERISA or is part of a group which includes Seller or
Guarantor and which is treated as a single employer under Section 414(b) or
414(c) of the Code or, solely for purposes of Section 412 of the Code to the
extent required by such section, Section 414(m) or 414(o) of the Code.

 

“Consolidated Subsidiaries”:  As of any date and any Person, any and all
Subsidiaries or other entities that are consolidated with such Person in
accordance with GAAP.

 

“Contractual Obligation”:  With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.

 

“Default Rate”  shall have the meaning specified in Section 2.01 of this
Guaranty.

 

“Derivatives Contract”: Any rate swap transaction, basis swap, credit derivative
transaction, forward rate transaction, commodity swap, commodity option, forward
commodity contract, equity or equity index swap or option, bond or bond price or
bond index swap or option or forward bond or forward bond price or forward bond
index transaction, interest rate option, forward foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross—currency rate swap transaction, currency option, spot
contract, or any other similar transaction or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
including any obligations or liabilities thereunder.

 

“EBITDA”: With respect to any Person and for any Test Period, an amount equal to
the sum of (a) MFFO, (b) stock-based compensation expenses, (c) non-cash
reserves and (d) Fixed Charges.

 

“Equity Interests”: With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date.

 

2

--------------------------------------------------------------------------------


 

“Fixed Charges”: With respect to any Person at any time, the amount of interest
paid in cash with respect to Indebtedness as shown on such Person’s consolidated
statement of cash flow in accordance with GAAP.

 

“Foreign Corrupt Practices Act”: Title 15 of the United States Code (15 U.S.C.
§§ 78dd-1, et seq.), as amended, modified or replaced from time to time.

 

“Funds from Operations” or “FFO”:  With respect to any Person at any time, Net
Income (or loss) of such Person (prior to any impact from minority interests or
joint venture net income and before deduction of any dividends on preferred
stock of such Person), minus (i) gains or losses from sales of depreciable
properties, (ii) the cumulative effect of changes in accounting principles, and
(iii) real estate-related depreciation and amortization.

 

“GAAP”: With respect to the financial statements or other financial information
of any Person, generally accepted accounting principles in the United States
which are in effect from time to time.

 

“Governing Documents”: With respect to any Person, its articles or certificate
of incorporation or formation, by-laws, partnership, limited liability company,
memorandum and articles of association, operating or trust agreement and/or
other organizational, charter or governing documents.

 

“Guarantor Claims”: Defined in Section 6.25(a).

 

“Guarantor Indebtedness”: Any and all Indebtedness of Seller, Guarantor or any
other Person specified under the Transaction Documents to Buyer, the Indemnified
Parties and any other Person specified under the Transaction Documents in
connection with the Transaction Documents, including, but not limited to, the
aggregate Repurchase Price outstanding, the aggregate Price Differential
outstanding, all other Repurchase Obligations outstanding, and amounts that
would be owed by Seller, Guarantor or any other Person to Buyer or any
Indemnified Parties but for the fact that they are unenforceable or not
allowable, including due to any Act of Insolvency of Seller, in each case of
such Guarantor Indebtedness, howsoever created, arising, incurred, acquired or
evidenced, whether existing now or arising hereafter, as such Guarantor
Indebtedness may be amended, modified, extended, renewed or replaced from time
to time.

 

“Guarantor Liabilities”: Defined in Section 2.01.

 

“Guarantor Obligations”: Defined in Section 2.01.

 

“Guaranty Limit”: The sum of (a) twenty five percent (25%) of the aggregate
outstanding Repurchase Price for Purchased Loans with a Debt Yield (Purchase
Price), calculated as of the applicable Purchase Date for such Purchased Loans,
equal to or greater than 10% and (b) one hundred percent (100%) of the aggregate
outstanding Repurchase Price for Purchased Loans with a Debt Yield (Purchase
Price), calculated as of the applicable Purchase Date for such Purchased Loans,
less than 10%.

 

3

--------------------------------------------------------------------------------


 

“Indebtedness”: For any Person: (a) obligations created, issued or incurred by
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for account of such person; (e) Capital Leases
of such Person; and (f) indebtedness of others guaranteed by such Person.

 

“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Act of Insolvency.

 

“Intangible Assets”: With respect to Guarantor on any date, assets that are
considered to be intangible assets under GAAP, including customer lists,
goodwill, computer software, copyrights, trade names, trademarks, patents,
franchises, licenses, unamortized deferred charges, unamortized debt discount
and capitalized research and development costs.

 

“Internal Control Event”: Fraud that involves management or other employees who
have a significant role in the internal controls of Seller or Guarantor over
financial reporting.

 

“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person.  Any
binding commitment or option (when exercised) to make an Investment in any other
Person shall constitute an Investment.  Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in the
Purchased Loan Documents, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

 

“Investment Company Act”: The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.

 

4

--------------------------------------------------------------------------------


 

“Modified Funds from Operations” or “MFFO”: With respect to any Person at any
time, FFO calculated without giving effect to the following:  (a) acquisition
fees and expenses; (b) straight-line rent and amortization of above or below
intangible lease assets and liabilities; (c) amortization of discounts, premiums
and fees on debt investments; (d) non-recurring impairment of real
estate-related investments; (e) realized gains (or losses) from the early
extinguishment of debt; (f) realized gains (or losses) on the extinguishment or
sales of hedges, foreign exchange, securities and other derivative holdings,
except where the trading of such instruments is a fundamental attribute to such
Person’s business; (g) unrealized gains (or losses) for fair value adjustments
on real estate securities, including commercial mortgage-backed securities and
other securities, interest rate swaps and other derivatives not deemed hedges
and foreign exchange holdings; (h) unrealized gains (losses) from the
consolidation from, or deconsolidation to, equity accounting; (i) adjustments
related to contingent purchase price obligations; and (j) adjustments for
consolidated and unconsolidated partnerships and joint ventures.  For the
avoidance of doubt, the calculation of “MFFO” as provided herein should be
consistent with the calculation of MFFO disclosed in any financial statements of
the Guarantor.

 

“Multiemployer Plan”: A Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Income”: With respect to any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

 

“PBGC”: The Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA or any successor thereto.

 

“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced:  (a) Liens for
state, municipal, local or other local taxes not yet due and payable or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP, (b) Liens imposed by
Requirement of Law, such as materialmen’s, mechanics’, carriers’, workmen’s,
repairmen’s and similar Liens, arising in the ordinary course of business
securing obligations that are not overdue for more than thirty (30) days, and
(c) Liens granted pursuant to or by the Transaction Documents.

 

“Plan”: An employee pension benefit plan as defined in Section 3(2) of ERISA
that is subject to Section 412 of the Code or Section 303 of ERISA in respect of
which any Seller, Servicer, Guarantor or any Commonly Controlled Entity
sponsors, contributes to or is obligated to contribute to, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be, an
“employer” as defined in Section 3(5) of ERISA.

 

“Rating Agencies”:  Each of Fitch, Inc., Moody’s, S&P and any other nationally
recognized statistical rating agency.

 

“REIT”: A Person qualifying for treatment as a “real estate investment trust”
under the Code.

 

5

--------------------------------------------------------------------------------


 

“Reportable Event”: Any event set forth in Section 4043(c) of ERISA, other than
an event as to which the notice period is waived under PBGC Reg. § 4043.

 

“Repurchase Obligations”: All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller and
Guarantor to Buyer arising under or in connection with the Transaction
Documents, whether now existing or hereafter arising, and all interest and fees
that accrue in connection with the Transaction Documents after the commencement
by or against Seller or Guarantor of any Insolvency Proceeding naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding (in each case, whether due or
accrued).

 

“Required Capital Amount”: An amount equal to or greater than the lesser of (i)
the sum of (a) 80% of the most recently reported Total Equity as of the date of
the Repurchase Agreement plus (b) 80% of the net cash proceeds received by
Guarantor in connection with any issuance of Equity Interests in Guarantor that
occurs after the date hereof and (ii) $250,000,000.

 

“Responsible Officer”: With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the
presidents/co-presidents, the general counsel, the treasurer or the chief
operating officer of such Person or such other officer designated as an
authorized signatory in such Person’s Governing Documents.

 

“Sanctioned Entity”: (a) A country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, that (in the case of the preceding
clauses (a), (b), (c) and this clause (d)) is subject to a country sanctions
program administered and enforced by the Office of Foreign Assets Control, or
(e) a Person named on the list of Specially Designated Nationals maintained by
the Office of Foreign Assets Control.

 

“Single Employer Plan”: Any Plan that is not a Multiemployer Plan.

 

“Solvent”: With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time:  (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.

 

“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of

 

6

--------------------------------------------------------------------------------


 

the securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

 

“Tangible Net Worth”: As of a particular date, the difference between (i) Total
Equity and (ii) Intangible Assets.

 

“Test Period”: The time period from the first day of each calendar quarter,
through and including the last day of such calendar quarter.

 

“Total Equity”: The total equity as reported on Guarantor’s balance sheet in
accordance with GAAP.

 

“Total Indebtedness”: With respect to any Person and its Consolidated
Subsidiaries and any date, all amounts of Indebtedness of such Person plus the
proportionate share of all Indebtedness not reflected on such Person’s
consolidated balance sheet of all non-consolidated Affiliates of such Person, on
or as of such date.

 

“Underlying Obligor”: Individually and collectively, as the context may require,
the Mortgagor and other obligor or obligors under a Purchased Loan, including
(i) any Person that has not signed the related Mortgage Note but owns an
interest in the related Mortgaged Property, which interest has been encumbered
to secure such Purchased Loan, and (ii) any other Person who has assumed or
guaranteed the obligations of such Mortgagor under the Purchased Loan Documents
relating to a Purchased Loan.

 

Section 1.02                            Interpretive Provisions. Headings are
for convenience only and do not affect interpretation.  The following rules of
this Section 1.02 apply unless the context requires otherwise.  The singular
includes the plural and conversely.  A gender includes all genders.  Where a
word or phrase is defined, its other grammatical forms have a corresponding
meaning.  A reference to an Article, Section, Subsection, Paragraph,
Subparagraph, Clause, Annex, Schedule, Appendix, Attachment, Rider or Exhibit
is, unless otherwise specified, a reference to an Article, Section, Subsection,
Paragraph, Subparagraph or Clause of, or Annex, Schedule, Appendix, Attachment,
Rider or Exhibit to, this Guaranty, all of which are hereby incorporated herein
by this reference and made a part hereof.  A reference to a party to this
Guaranty or another agreement or document includes the party’s permitted
successors, substitutes or assigns.  In the event there is more than one Seller
or Guarantor, the act or omission by, or occurrence with respect to, any one
Seller or Guarantor, as the case may be, shall be sufficient to result in the
triggering of the applicable provision of the Transaction Documents.  A
reference to an agreement or document is to the agreement or document as
amended, modified, novated, supplemented or replaced in accordance with the
terms thereof, except to the extent prohibited by any Transaction Document.  A
reference to legislation or to a provision of legislation includes a
modification, codification, replacement, amendment or re-enactment of it, a
legislative provision substituted for it and a rule, regulation or statutory
instrument issued under it.  A

 

7

--------------------------------------------------------------------------------


 

reference to writing includes a facsimile or electronic transmission and any
means of reproducing words in a tangible and permanently visible form.  A
reference to conduct includes an omission, statement or undertaking, whether or
not in writing.  A Default or Event of Default exists until it has been cured or
waived in writing by Buyer.  The words “hereof,” “herein,” “hereunder” and
similar words refer to this Guaranty as a whole and not to any particular
provision of this Guaranty, unless the context clearly requires or the language
provides otherwise.  The word “including” is not limiting and means “including
without limitation.”  The word “any” is not limiting and means “any and all”
unless the context clearly requires or the language provides otherwise.  In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each mean
“to but excluding,” and the word “through” means “to and including.”  The words
“will” and “shall” have the same meaning and effect.  A reference to day or days
without further qualification means calendar days.  A reference to any time
means New York time.  This Guaranty may use several different limitations, tests
or measurements to regulate the same or similar matters.  All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their respective terms.  Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein shall be construed in accordance
with GAAP, and all accounting determinations, financial computations and
financial statements required hereunder shall be made, in accordance with GAAP,
without duplication of amounts, and on a consolidated basis with all
Subsidiaries.  All terms used in Articles 8 and 9 of the UCC, and used but not
specifically defined herein, are used herein as defined in such Articles 8 and
9.  A reference to “fiscal year” and “fiscal quarter” means the fiscal periods
of the applicable Person referenced therein.  A reference to a document includes
an agreement (as so defined) in writing or a certificate, notice, instrument or
document, or any information recorded in computer disk form.  Whenever a Person
is required to provide any document to Buyer under the Transaction Documents,
the relevant document shall be provided in writing including in the form of a
PDF attachment to electronic mail or printed form unless Buyer requests
otherwise.  At the request of Buyer, the document shall be provided in
electronic format or both printed and electronic format.  The Transaction
Documents are the result of negotiations between Seller, Guarantor and Buyer,
have been reviewed by counsel to Buyer and counsel to Seller and Guarantor, and
are the product of both parties.  No rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of the Transaction Documents or the
Transaction Documents themselves.  Except where otherwise expressly stated,
Buyer may give or withhold, or give conditionally, approvals and consents, and
may form opinions and make determinations, in its sole and absolute discretion,
subject in all cases to the implied covenant of good faith and fair dealing. 
Reference in any Transaction Document to Buyer’s discretion shall mean, unless
otherwise expressly stated herein or therein, Buyer’s sole and absolute
discretion (exercised in good faith), and the exercise of such discretion shall
be final and conclusive.  In addition, whenever Buyer has a decision or right of
determination, opinion or request, exercises any right given to it to agree,
disagree, accept, consent, grant waivers, take action or no action or to approve
or disapprove (or any similar language or terms), or any arrangement or term is
to be satisfactory or acceptable to or approved by Buyer (or any similar
language or terms), the decision of Buyer with respect thereto unless otherwise
expressly stated herein or therein shall be in the sole and absolute discretion
of Buyer (exercised in good faith), and such decision shall be final and
conclusive.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 2

 

GUARANTY OF PAYMENT AND PERFORMANCE

 

Section 2.01                            Guaranty. Guarantor hereby absolutely,
primarily, unconditionally and irrevocably guarantees to Buyer, as primary
obligor, as guarantor of payment and performance and not as surety or guarantor
of collection and as and for its own debt, until the final and indefeasible
payment in full thereof, subject to the terms of this Section 2.01, (i) the
payment, when due, by maturity, mandatory prepayment, acceleration or otherwise,
of the Guarantor Indebtedness and any amounts due under Article 5 of this
Guaranty, and (ii) the full and timely performance of, and compliance with, each
and every duty, agreement, undertaking, indemnity, obligation and liability of
Seller under the Transaction Documents strictly in accordance with the terms
thereof (collectively, the “Guarantor Obligations” and, together with the
Guarantor Indebtedness, the “Guarantor Liabilities”), in each case, however
created, arising, incurred, acquired or evidenced, whether primary, secondary,
direct, indirect, absolute, contingent, joint, several or joint and several, and
whether now or hereafter existing or due or to become due, as the foregoing are
amended, modified, extended, renewed or replaced from time to time.  All
payments by Guarantor under this Guaranty shall be in immediately available
lawful money of the United States of America and without deduction, defense,
set-off or counterclaim.  Any amounts not paid when due shall accrue interest at
the Pricing Rate applicable during the continuance of an Event of Default (such
rate, the “Default Rate”).  Notwithstanding any provision to the contrary
contained herein or in any of the other Transaction Documents, the obligations
of Guarantor hereunder shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any Requirement of Law of any state.  Notwithstanding anything to the
contrary contained herein, the Guarantor shall not be liable for any Guarantor
Indebtedness in excess of the Guaranty Limit; provided, that such limitation
shall not apply to the payment of any amounts that arise under Article 5 of this
Guaranty or to any payment required pursuant to the Non-Recourse Carve Out
Guaranty, which amounts under Article 5 and the Non-Recourse Carve-Out Guaranty,
if applicable, are in addition to but without duplication of the amounts payable
under this Guaranty.

 

Section 2.02                            Release of Collateral, Parties Liable,
etc. Guarantor agrees that, except as otherwise provided in the Repurchase
Agreement, (a) any or all of the Purchased Loans and other collateral, security
and property now or hereafter held for the Guaranty or the Guarantor Liabilities
may be released, waived, exchanged, terminated, modified, sold, assigned,
hypothecated, participated, pledged, compromised, surrendered or otherwise
transferred or disposed of from time to time, (b) except as expressly set forth
in the Transaction Documents, Buyer shall have no obligation to protect,
perfect, secure, enforce, release, exchange or insure any Purchased Loans or any
collateral, security, property, Liens, interests or encumbrances now or
hereafter held for the Guaranty or the Guarantor Liabilities or the properties
subject thereto, (c) the time, place, manner or terms of payment of the
Guarantor Liabilities may be changed or extended, in whole or in part, to a time
certain or otherwise, and may be renewed, increased, altered or accelerated, in
whole or in part, (d) Buyer may take any action in the exercise of any right,
power, remedy or privilege under the Transaction Documents or Requirement of Law
or waive or refrain from exercising any of the foregoing, (e) any of the
provisions of the Repurchase Agreement and the other Transaction Documents and
the Guarantor Liabilities may

 

9

--------------------------------------------------------------------------------


 

be modified, amended, waived, supplemented, replaced or restated from time to
time, (f) any party liable for the payment of the Repurchase Obligations or the
Guarantor Liabilities, including, without limitation, other guarantors, may be
granted indulgences, released or substituted, (g) any deposit balance for the
credit of Seller or any other party liable for the payment of the Guarantor
Liabilities, including, without limitation, other guarantors, or liable upon any
security therefor, may be released, in whole or in part, at, before and/or after
the stated, extended or accelerated maturity of the Guarantor Liabilities and
(h) Buyer may apply any sums by whomever paid or however realized to any amounts
owing by any Guarantor, Seller or any other Person for the Repurchase
Obligations or the Guarantor Liabilities in such manner as Buyer may determine
in its discretion, subject to the terms of the Transaction Documents, all of the
foregoing in clauses (a) through (h) without notice to or further assent by
Guarantor, who shall remain bound thereon, notwithstanding any such exchange,
compromise, surrender, extension, renewal, acceleration, modification,
indulgence, release or other act.

 

Section 2.03                            Waiver of Rights. Guarantor expressly
waives: (a) notice of acceptance of this Guaranty by Buyer and of all extensions
of credit, loans or advances to or purchases from Seller by Buyer; (b)
diligence, presentment and demand for payment of any of the Guarantor
Liabilities; (c) protest and notice of dishonor or of default to Guarantor or to
any other party with respect to the Guarantor Liabilities or with respect to any
collateral, security or property therefor; (d) notice of Buyer obtaining,
amending, substituting for, releasing, waiving, modifying, extending, replacing
or restating all or any portion of the Guarantor Liabilities, the Repurchase
Agreement, any other Transaction Document, other guarantees or any Lien now or
hereafter securing the Guarantor Liabilities or the Guaranty, or Buyer
subordinating, compromising, discharging, terminating or releasing such Liens;
(e) notice of the execution and delivery by Seller, Buyer or any other Person of
any other loan, purchase, credit or security agreement or document or of
Seller’s or such other Person’s execution and delivery of any promissory notes
or other documents arising under or in connection with the Transaction Documents
or in connection with any purchase of Seller’s or such other Person’s property
or assets; (f) except as otherwise required pursuant to the Repurchase
Agreement, notice of the occurrence of any breach by Seller or any other Person
or of any Event of Default; (g) except as otherwise required pursuant to the
Repurchase Agreement, notice of Buyer’s transfer, disposition, assignment, sale,
pledge or participation of the Guarantor Liabilities, the Purchased Loans, the
Transaction Documents, the Purchased Loan Documents, or any collateral, security
or property for the Guaranty or the Guarantor Liabilities or any portion of the
foregoing; (h) except as otherwise required pursuant to the Repurchase
Agreement, notice of the sale or foreclosure (or posting or advertising for sale
or foreclosure) of all or any portion of any Purchased Loans or any collateral,
security or property for the Guaranty or the Guarantor Liabilities; (i) notice
of the protest, proof of non-payment or default by Seller or any other Person;
(j) except as otherwise required pursuant to the Repurchase Agreement, any other
action at any time taken or omitted by Buyer, and, generally, all demands and
notices of every kind in connection with this Guaranty, the Transaction
Documents, the Guarantor Liabilities, the Purchased Loans, any collateral,
security or property for the Guaranty or the Guarantor Liabilities, the
Purchased Loan Documents, any documents or agreements evidencing, securing or
relating to any of the Guaranty or the Guarantor Liabilities and the obligations
hereby guaranteed; (k) all other notices to which Guarantor might otherwise be
entitled; (l) demand for payment under this Guaranty; (m) any right to assert
against Buyer, as a defense, counterclaim, set-off or cross-claim, any defense
(legal or equitable), disability, set-off, counterclaim or claim of any kind or
nature whatsoever that any Guarantor or Seller may

 

10

--------------------------------------------------------------------------------


 

now or hereafter have against Buyer (other than payment in full of the Guarantor
Liabilities), Seller or any other Person, but such waiver shall not prevent
Guarantor from asserting against Buyer in a separate action, any claim, action,
cause of action or demand that Guarantor might have, whether or not arising out
of this Guaranty; (n) to the fullest extent permitted by Requirement of Law, the
right (if any) to revoke this Guaranty as to any future Guarantor Liabilities;
and (o) any right at any time to insist upon, plead or in any manner whatsoever
claim or take the benefit or advantage of any appraisal, valuation, stay,
extension, marshalling of assets or redemption laws, or exemption, whether now
or at any time hereafter in force, which may delay, prevent or otherwise effect
the performance by Guarantor of the Guarantor Liabilities or the enforcement by
Buyer of the Guarantor Liabilities or this Guaranty.  It shall not be necessary
for Buyer (and Guarantor hereby waives any rights which Guarantor may have to
require Buyer), in order to enforce the obligations of Guarantor hereunder, to
(i) institute suit, enforce its rights or exhaust its remedies against Seller,
others liable on the Guarantor Liabilities, the Underlying Obligors or any other
Person, (ii) enforce Buyer’s rights or exhaust its remedies under or with
respect to the Purchased Loan Documents and the collateral and property secured
thereby, the Purchased Loans or any collateral, security or property which shall
ever have been given to secure the Transaction Documents or the Guarantor
Liabilities, (iii) enforce Buyer’s rights against any other guarantors of the
Guarantor Liabilities, (iv) join Seller or others liable on the Guarantor
Liabilities or any other Person in any action seeking to enforce this Guaranty,
(v) mitigate damages, take any other action to reduce, collect or enforce the
Guarantor Liabilities or to pursue or refrain from pursuing any right or remedy
which might benefit Guarantor or (vi) resort to any other means of obtaining
payment of the Guarantor Liabilities.

 

Section 2.04                            Validity of Guaranty. The validity of
this Guaranty, the obligations of Guarantor hereunder and Buyer’s rights and
remedies for the enforcement of the foregoing shall in no way be terminated,
abated, reduced, released, modified, changed, compromised, discharged,
diminished, affected, limited or impaired in any manner whatsoever by the
happening from time to time of any occurrence, condition, circumstance, event,
action or omission of any kind whatsoever, including, without limitation, any of
the following (and Guarantor hereby waives any common law, equitable, statutory,
constitutional, regulatory or other rights (including rights to notice),
defenses (legal and equitable), set-off, counterclaims and claims which
Guarantor might have now or hereafter as a result of or in connection with any
of the following): (a) Buyer’s assertion or non-assertion or election of any of
the rights or remedies available to Buyer pursuant to the provisions of the
Transaction Documents, the Purchased Loan Documents or pursuant to any
Requirement of Law and the impairment or elimination of Guarantor’s rights of
subrogation, reimbursement, contribution or indemnity against Seller or any
other Person; (b) the waiver by Buyer of, or the failure of Buyer to enforce, or
the lack of diligence by Buyer in connection with, the enforcement of any of its
rights or remedies under the Transaction Documents, the Purchased Loan
Documents, the Purchased Loans or any collateral, security or property for the
Guaranty or the Guarantor Liabilities; (c) the granting by Buyer of (or failure
by Buyer to grant) any indulgence, forbearance, adjustment, compromise, consent,
approval, waiver or extension of time; (d) the exercise by Buyer of or failure
to exercise any so-called self-help remedies; (e) any occurrence, condition,
circumstance event, action or omission that might in any manner or to any extent
vary, alter, increase, extend or continue the risk to Guarantor or might
otherwise operate as a discharge or release of Guarantor under Requirement of
Law; (f) any full or partial release or discharge of or accord and satisfaction
with respect to liability for the Guarantor Liabilities, or any part thereof, of
Seller, Guarantor or any other

 

11

--------------------------------------------------------------------------------


 

Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guarantor Liabilities, or any part thereof; (g) the impairment,
modification, change, release, discharge, limitation of the liability or
insolvency of Seller, Guarantor, any Underlying Obligor or any Person liable for
or obligated on the Guarantor Liabilities, or any of their estates in bankruptcy
resulting from or pursuant to the bankruptcy or insolvency of any of the
foregoing or the application of the Insolvency Laws or of or any decision of any
court of the United States or any state thereof or of any foreign jurisdiction
or Seller or Guarantor ceasing to be liable for all or any portion of the
Guarantor Liabilities other than in accordance with the Transaction Documents;
(h) any present or future Requirement of Law or order of any Governmental
Authority (de jure or de facto) purporting to reduce, amend or otherwise affect
the Guarantor Liabilities or to vary any terms of payment, satisfaction or
discharge thereof; (i) the waiver, compromise, settlement, release, extension,
amendment, change, modification, substitution, replacement, reduction, increase,
alteration, rearrangement, renewal or termination of the terms of the Guarantor
Liabilities, the Transaction Documents, the Purchased Loans, any collateral,
security or property for the Guaranty or the Guarantor Liabilities, the
Purchased Loan Documents, any or all of the obligations, covenants or agreements
of Seller, the Underlying Obligors or any other Person under the Transaction
Documents or Purchased Loan Documents (except by satisfaction in full of all
Guarantor Liabilities) or of any Guarantor under this Guaranty and/or any
failure of Buyer to notify any Guarantor of any of the foregoing; (j) the
extension of the time for satisfaction, discharge or payment of the Guarantor
Liabilities or any part thereof owing or payable by Seller or any other Person
under the Transaction Documents or of the time for performance of any other
obligations, covenants or agreements under or arising out of this Guaranty or
the extension or renewal of any thereof; (k) any existing or future offset,
counterclaim, claim or defense (other than payment in full of the Guarantor
Liabilities) of Seller or any other Person against Buyer or against payment of
the Guarantor Liabilities, whether such offset, claim or defense arises in
connection with the Guarantor Liabilities (or the transactions creating same) or
otherwise; (l) the taking or acceptance or refusal to take or accept or the
existence of any other guaranty of or collateral, security or property for the
Guarantor Liabilities in favor of Buyer, any other Indemnified Parties or any
other Person specified in the Transaction Documents or the enforcement or
attempted enforcement of such other guaranty, collateral, security or property;
(m) any sale, lease, sublease or transfer of or Lien on all or a portion of the
assets or property of Seller or Guarantor, or any changes in the shareholders,
partners or members of Seller or Guarantor, or any reorganization, consolidation
or merger of Seller or Guarantor; (n) the invalidity, illegality, insufficiency
or unenforceability of all or any part of the Guarantor Liabilities, the
Transaction Documents, the Purchased Loans, any collateral, security or property
for the Transaction Documents or the Guarantor Liabilities, the Purchased Loan
Documents or any document or agreement executed in connection with the
foregoing, for any reason whatsoever, including, without limitation, the fact
that (1) the Guarantor Liabilities, or any part thereof, exceeds the amount
permitted by Requirement of Law or violates usury laws or exceeds the Repurchase
Obligations, (2) the act of creating the Guarantor Liabilities, the Purchased
Loans, the Transaction Documents, any collateral, security or property for the
Guaranty or the Guarantor Liabilities or any part of the foregoing is ultra
vires, (3) the officers or representatives executing the Purchased Loan
Documents or Transaction Documents or otherwise creating the Guarantor
Liabilities, the Purchased Loans or any collateral, security or property for the
Guaranty or the Guarantor Liabilities acted in excess of their authority,
(4) Seller, any

 

12

--------------------------------------------------------------------------------


 

Underlying Obligor or any other Person has valid defenses, claims or offsets
(whether at law, in equity or by agreement) which render the Guarantor
Liabilities wholly or partially uncollectible, (5) the creation, performance or
repayment of the Guarantor Liabilities, the Purchased Loans or any collateral,
security or property for the Guaranty or the Guarantor Liabilities (or the
execution, delivery and performance of any Transaction Document, Purchased Loan
Document or document or instrument representing part of the Guarantor
Liabilities, the Purchase Loans any collateral, security or property for the
Guaranty or the Guarantor Liabilities or executed in connection with the
Guarantor Liabilities, the Purchased Loans or any collateral, security or
property for the Guaranty or the Guarantor Liabilities, or given to secure the
repayment of the Guarantor Liabilities or the other Purchased Loans) is illegal,
uncollectible or unenforceable or (6) any Purchased Loan Document, any
Transaction Document or any other document, agreement or instrument has been
forged or otherwise is irregular or not genuine or authentic; (o) any release,
waiver, termination, sale, pledge, participation, transfer, surrender, exchange,
subordination, deterioration, waste, loss, diminution or impairment (including,
without limitation, negligent, willful, unreasonable or unjustifiable
impairment) of the Purchased Loans or any collateral, security or property at
any time existing in connection with, or assuring or securing payment of, all or
any part of the Guaranty or the Guarantor Liabilities; (p) the failure of Buyer
or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale or other handling or treatment of
all or any part of the Purchased Loans or any other collateral, security or
property for the Guaranty or the Guarantor Liabilities, including, but not
limited to, any neglect, delay, omission, failure or refusal of Buyer (1) to
take or prosecute any action for the collection of any of the Guarantor
Liabilities, any Purchased Loan or any collateral, security or property for the
Guaranty or the Guarantor Liabilities, (2) to foreclose, or initiate any action
to foreclose, or, once commenced, prosecute to completion any action to
foreclose, upon any Purchased Loan or any security, collateral or property for
the Guaranty or Guarantor Liabilities or (3) to take or prosecute any action in
connection with any instrument or agreement evidencing or securing all or any
part of the Guarantor Liabilities; (q) the existence, value, or condition of the
Purchased Loans or any collateral, security, property or Lien securing the
Transaction Documents or the Guarantor Liabilities, or the fact that the
Purchased Loans or any collateral, security, property or Lien contemplated or
intended to be given, created or granted as security for the repayment of the
Guaranty or the Guarantor Liabilities, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable, invalid,
insufficient, illegal or subordinate to any other Lien or Buyer’s actions or
omissions in respect to any of the foregoing; (r) any payment by Seller or any
other Person to Buyer is held to constitute a preference under Insolvency Laws,
or for any reason Buyer is required to refund such payment or pay such amount to
such Seller or other Person; (s) any act which may accelerate the operation of
any statute of limitations applicable to the Guarantor Liabilities or (t) any
event or action that would, in the absence of this Section 2.04, result in the
full or partial, legal or equitable, release, discharge, defense of guaranty or
surety or relief of Guarantor from the performance or observance of any
obligation, covenant or agreement contained in this Guaranty or any other
agreement, in each case, whether or not such event or action increases the
likelihood that Guarantor will be required to pay the Guarantor Liabilities
pursuant to the terms hereof or thereof and whether or not such event or action
prejudices Guarantor, it being the unambiguous and unequivocal intention of
Guarantor that Guarantor shall be obligated to pay the Guarantor Liabilities
when due, notwithstanding any occurrence, condition, circumstance, event, action
or omission whatsoever, whether contemplated or

 

13

--------------------------------------------------------------------------------


 

uncontemplated, and whether or not otherwise or particularly or expressly
described herein, which obligation shall be deemed satisfied only upon the full
and final indefeasible payment and satisfaction of the Guarantor Liabilities.

 

Section 2.05                            Primary Liability of the Guarantor.
Without limiting the foregoing provisions, Guarantor agrees that this Guaranty
may be enforced by Buyer without the necessity at any time of resorting to or
exhausting any other security or collateral and without the necessity at any
time of having recourse to any of the Transaction Documents, the Purchased Loans
or any collateral, security or property now or hereafter securing the
Transaction Documents or the Guarantor Liabilities or otherwise, and Guarantor
hereby waives the right to require Buyer to proceed against Seller, any
Underlying Obligor or any other Person or to require Buyer to pursue any other
remedy or enforce any other right.  Guarantor further agrees that Guarantor
shall have no right of subrogation, reimbursement or indemnity whatsoever
against any Person, or any right of recourse to the Purchased Loans or any
collateral, security or property for the Guaranty or the Guarantor Liabilities,
so long as any such Guarantor Liabilities remain outstanding.  Guarantor further
agrees that nothing contained herein shall prevent Buyer from suing on the
Repurchase Agreement or any of the other Transaction Documents or foreclosing
(whether by judicial or non-judicial foreclosing or enforcement) its security
interest in or Lien on any Purchased Loan or any collateral, security or
property now or hereafter securing the Transaction Documents or the Guarantor
Liabilities or from exercising any other rights or remedies available to it
under Requirement of Law, the Repurchase Agreement or any of the other
Transaction Documents or any other instrument of security if none of Seller or
Guarantor timely perform the obligations of Seller or other Persons thereunder,
and the exercise of any of the aforesaid rights and the completion of any
foreclosure proceedings shall not constitute a discharge of Guarantor’s
obligations hereunder; it being the purpose and intent of Guarantor that
Guarantor’s obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances.  Guarantor agrees that any
release by Buyer of Seller or Guarantor or with respect to the Purchased Loans
or any other collateral, security or property now or hereafter securing the
Transaction Documents shall not release Guarantor or affect the Guarantor
Liabilities.  Guarantor further agrees that Buyer is under no obligation to
marshal any property or assets of Seller or Guarantor in favor of Guarantor or
against or in payment of the Guarantor Liabilities.  Buyer may, at its sole
option, determine which of such remedies or rights it may pursue without
affecting any of such rights and remedies under this Guaranty.  If, in the
exercise of any of its rights and remedies, Buyer shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any obligor for Guarantor Obligations, whether because of any Requirement of Law
pertaining to “election of remedies” or otherwise, Guarantor hereby consents to
such action by Buyer and waives any claim based upon such action, even if such
action by Buyer shall result in a full or partial loss of any rights of
subrogation which Guarantor might otherwise have had but for such action by
Buyer.  Any election of remedies which results in the denial or impairment of
the right of Buyer to seek a deficiency judgment against any obligor for
Guarantor Obligations shall not impair Guarantor’s obligation to pay the full
amount of the Guarantor Obligations.  Guarantor recognizes, acknowledges and
agrees that Guarantor may be required to pay the Guarantor Liabilities in full
without assistance or support of any other party, and Guarantor has not been
induced to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other parties will be liable to pay or perform
the Guarantor Liabilities, or that Buyer will look to other parties to pay or
perform the Guarantor Liabilities.  Guarantor recognizes, acknowledges and
agrees that it is not entering into

 

14

--------------------------------------------------------------------------------


 

this Guaranty in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of the Purchased Loans or any
of the collateral, security or property for the Guaranty or the Guarantor
Liabilities.  Guarantor acknowledges and agrees that Buyer shall not be liable
for any occurrence, condition, circumstance, event, action or omission waived by
Guarantor or permitted under the terms of this Guaranty.

 

Section 2.06                            Remedies. Guarantor agrees that in the
event Guarantor fails to pay its obligations hereunder when due and payable
under this Guaranty, Buyer shall be entitled to (a) any and all remedies
available to it under this Guaranty, the other Transaction Documents and/or
Requirement of Law, including, without limitation, all rights of set-off,
subject to the terms set forth herein, (b) the benefit of all Liens heretofore,
now and at any time or times hereafter granted by such Guarantor to Buyer, if
any, to secure such Guarantor’s obligations hereunder and (c) interest on the
Guarantor Liabilities at the Default Rate.

 

Section 2.07                            Term of Guaranty.  This Guaranty shall
continue in full force and effect until the Guarantor Liabilities are fully and
indefeasibly paid, performed and discharged and the Transaction Documents are
terminated.  This Guaranty covers the Guarantor Liabilities whether presently
outstanding or arising subsequent to the date hereof, including all amounts
advanced by Buyer in stages or installments.  Notwithstanding the foregoing,
this Guaranty shall remain in full force and effect and continue to be
effective, or be reinstated, as the case may be, and any payment of the
Guarantor Liabilities hereunder shall be reinstated, revived and restored if at
any time this Guaranty, the obligations of Guarantor under this Guaranty,
payment and/or performance of all or any portion of the Guarantee Liabilities or
any transfer by Guarantor to Buyer or any Indemnified Party in payment of all or
any portion of the Guarantor Liabilities is rescinded, reduced in amount or is
otherwise restored or returned by Buyer or any Indemnified Party (or Buyer or
any Indemnified Party elects to do so on the advice of counsel) due to any of
the foregoing being void or voidable under any Insolvency Law, including but not
limited to, provisions of the Bankruptcy Code related to preferences, fraudulent
conveyances, other voidable or recoverable payments of money or transfers of
property or otherwise, or upon or in connection with an Act of Insolvency or
Insolvency Proceeding with respect to, or the insolvency of, Seller, any
co-Guarantor or any other Person obligated on or for the Guarantor Liabilities,
or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, or the assignment for the
benefit of creditors by, Seller, any co-Guarantor or such other Person or any
substantial part of such Seller’s, any co-Guarantor’s or such other Person’s
property or assets, or otherwise, all as though such payments, transfer,
performance or otherwise had not been made or occurred; provided, however,
(i) if all or any portion of any payment, performance, transfer or otherwise is
rescinded, reduced, restored or returned, the Guarantor Liabilities shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned and (ii) all reasonable costs and expenses
(including, without limitation, any reasonable legal fees and disbursements)
incurred by Buyer or any Indemnified Parties in connection with any of the
foregoing shall be deemed to be included as a part of the Guarantor Liabilities.

 

Section 2.08                            Survival. The provisions of this
Article 2 shall survive the termination of the Transaction Documents and the
full and indefeasible payment, performance and discharge of the Guarantor
Liabilities.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

From the date hereof until the Guarantor Liabilities are fully and indefeasibly
paid, performed and discharged and the Transaction Documents are terminated,
Guarantor hereby represents, warrants and, as applicable, covenants, to Buyer as
follows:

 

Section 3.01                            Guarantor. Guarantor has been duly
organized and validly exists in good standing as a corporation, limited
liability company or limited partnership, as applicable, under the laws of the
jurisdiction of its incorporation, organization or formation.  Guarantor (a) has
all requisite power, authority, legal right, licenses and franchises, (b) is
duly qualified to do business in all jurisdictions necessary and (c) has been
duly authorized by all necessary action to (i) own, lease and operate its
properties and assets, (ii) conduct its business as presently conducted and
(iii) execute, deliver and perform its obligations under the Transaction
Documents to which it is a party, except with respect to licenses, franchises
and qualification to do business in clauses (a) or (b) to the extent failure to
obtain any such license, franchise or qualification would not have made a
Material Adverse Effect.  Guarantor’s exact legal name is set forth in the
preamble and signature pages of this Guaranty.  The fiscal year of Guarantor is
the calendar year.

 

Section 3.02                            Transaction Documents. This Guaranty has
been duly executed and delivered by Guarantor and constitutes the legal, valid
and binding obligation of Guarantor enforceable against Guarantor in accordance
with its terms, except as such enforceability may be limited by Insolvency Laws
and general principles of equity.  The execution, delivery and performance by
Guarantor of each Transaction Document to which it is a party do not and will
not (a) conflict with, result in a breach of, or constitute (with or without
notice or lapse of time or both) a default under, any (i) Governing Document or
material Indebtedness, Guarantee Obligation or Contractual Obligation applicable
to Guarantor or any of its properties or assets, (ii) Requirement of Law in any
material respect, or (iii) approval, consent, judgment, decree, order or demand
of any Governmental Authority, or (b) result in the creation of any material
Lien (other than Permitted Liens) on any of the properties or assets of
Guarantor.  All approvals, authorizations, consents, orders, filings, notices or
other actions of any Person or Governmental Authority required for the
execution, delivery and performance by Guarantor of the Transaction Documents to
which it is a party have been obtained, effected, waived or given and are in
full force and effect.  Unless notice is given to Buyer from time to time, there
is no material litigation, proceeding or investigation pending or, to the
knowledge of Guarantor, threatened, against Guarantor before any Governmental
Authority (a) asserting the invalidity of any Transaction Document, (b) seeking
to prevent the consummation of the Transaction Documents, any of the
transactions contemplated by the Transaction Documents or any Transaction, or
(c) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

 

Section 3.03                            Solvency. Guarantor is not and has never
been the subject of an Insolvency Proceeding.  Guarantor is Solvent, and this
Guaranty and the transactions contemplated under the terms of the Transaction
Documents do not and will not render Guarantor not Solvent.  Guarantor is not
entering into any of the Transaction Documents to which it is a party with the
intent to hinder, delay or defraud any creditor of Guarantor. 

 

16

--------------------------------------------------------------------------------


 

Guarantor has received or will receive reasonably equivalent value for the
Guarantor Liabilities, and the Guarantor Liabilities (a) will not render
Guarantor not Solvent, (b) will not leave Guarantor with an unreasonably small
amount of capital to conduct its business and (c) will not cause Guarantor to
have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature.  Guarantor has adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations.  Guarantor is
generally able to pay, and as of the date hereof is paying, its debts as they
come due.

 

Section 3.04                            Taxes. Guarantor has filed all required
federal income tax returns and all other material tax returns, domestic and
foreign, required to be filed by them and have paid all material taxes
(including mortgage recording taxes), assessments, fees, and other governmental
charges payable by them, or with respect to any of their properties or assets,
which have become due and payable, except taxes that are being contested in good
faith by appropriate proceedings diligently conducted and for which appropriate
reserves have been established in accordance with GAAP.  Guarantor has paid, or
has provided adequate reserves for the payment of, all such taxes for all prior
fiscal years and for the current fiscal year to date.  There is no material
action, suit, proceeding, investigation, audit or claim relating to any such
taxes now pending, or, to the knowledge of Guarantor, threatened, by any
Governmental Authority which is not being contested in good faith as provided
above.  Guarantor has not entered into any agreement or waiver or been requested
to enter into any agreement or waiver extending any statute of limitations
relating to the payment or collection of taxes, or is aware of any circumstances
that would cause the taxable years or other taxable periods of Guarantor not to
be subject to the normally applicable statute of limitations.  No tax Liens
(other than Permitted Liens) have been filed against any property or assets of
Guarantor.  Guarantor does not intend to treat any Transaction as being a
“reportable transaction” as defined in Treasury Regulation Section 1.6011-4.  If
Guarantor determines to take any action inconsistent with such intention, it
will promptly notify Buyer, in which case Buyer may treat each Transaction as
subject to Treasury Regulation Section 301.6112—1 and will maintain the lists
and other records required thereunder.

 

Section 3.05                            Financial Condition. The unaudited
financial statements of Guarantor and its Consolidated Subsidiaries of the
fiscal quarter most recently ended, copies of which have been delivered to Buyer
or filed with the Securities and Exchange Commission and certified by a
Responsible Officer of Guarantor, are complete and correct and present fairly
the consolidated financial condition of Guarantor and its Consolidated
Subsidiaries as of such date.  Commencing with the fiscal year ending
December 31, 2012, the audited consolidated balance sheet of Guarantor and its
Consolidated Subsidiaries as at the fiscal year most recently ended for which
such audited balance sheet is available, and the related audited consolidated
statements of operations, stockholders’ equity and cash flows for the fiscal
year then ended, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
arising out of the audit conducted by Guarantor’s independent certified public
accountants, copies of which have been delivered to Buyer, are complete and
correct and present fairly in all material respects the consolidated financial
condition of Guarantor and its Consolidated Subsidiaries as of such date and the
consolidated results of its operations and consolidated cash flows for the
fiscal year then ended.  All such financial statements, including related
schedules and notes, were prepared in accordance with GAAP except as disclosed
therein.  Except for Hedging Transactions entered into in connection with

 

17

--------------------------------------------------------------------------------


 

Section 12(e) of the Repurchase Agreement, Guarantor does not have any material
contingent liability or liability for taxes or any long term lease or unusual
forward or long term commitment, including any Derivatives Contract, which is
not reflected in the foregoing statements or notes.  Since the date of the
financial statements and other information most recently delivered to Buyer or
filed with the Securities and Exchange Commission, Guarantor has not sold,
transferred or otherwise disposed of any material part of its property or assets
(except pursuant to the Transaction Documents) or acquired any property or
assets (including Equity Interests of any other Person) that are material in
relation to the consolidated financial condition of Guarantor.

 

Section 3.06                            True and Complete Disclosure. The
information, reports, certificates, documents, financial statements, operating
statements, forecasts, books, records, files, exhibits and schedules furnished
by or on behalf of any Guarantor to Buyer in connection with the Transaction
Documents and the Transactions, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading.  All written information furnished after the date
hereof by or on behalf of any Guarantor to Buyer in connection with the
Transaction Documents and the Transactions will be true, correct and complete in
all material respects, or in the case of projections will be based on reasonable
estimates prepared and presented in good faith, on the date as of which such
information is stated or certified.

 

Section 3.07                            Compliance with Laws. Guarantor has
complied in all material respects with all Requirement of Law.  Neither
Guarantor nor any Affiliate of Guarantor (a) is an “enemy” or an “ally of the
enemy” as defined in the Trading with the Enemy Act, (b) is in violation of any
Anti-Terrorism Laws, (c) is a blocked person described in Section 1 of Executive
Order 13224 or to its knowledge engages in any dealings or transactions or is
otherwise associated with any such blocked person, (d) is in violation of any
country or list based economic and trade sanction administered and enforced by
the Office of Foreign Assets Control, (e) is a Sanctioned Entity, (f) has more
than 10% of its assets located in Sanctioned Entities or (g) derives more than
10% of its operating income from investments in or transactions with Sanctioned
Entities.  The proceeds of any Transaction have not been and will not be used to
fund any operations in, finance any investments or activities in or make any
payments to a Sanctioned Entity.  Neither Guarantor nor Seller (a) is, or is
controlled by, an “investment company” as defined in the Investment Company Act,
or is required to register as an “investment company” under the Investment
Company Act, (b) is a “broker” or “dealer” as defined in, or could be subject to
a liquidation proceeding under, the Securities Investor Protection Act of 1970
or (c) is subject to regulation by any Governmental Authority limiting its
ability to incur the Repurchase Obligations or Guarantor Liabilities, as
applicable.  Guarantor and all Affiliates of Guarantor are in compliance with
the Foreign Corrupt Practices Act and any foreign counterpart thereto. 
Guarantor has not made, offered, promised or authorized a payment of money or
anything else of value (a) in order to assist in obtaining or retaining business
for or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to any
foreign official, foreign political party, party official or candidate for
foreign political office, or (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to Guarantor,
any other Repurchase Party or any other Person, in violation of the Foreign
Corrupt Practices Act.

 

18

--------------------------------------------------------------------------------


 

Section 3.08                            Compliance with ERISA. With respect to
Guarantor or any Commonly Controlled Entity, during the immediately preceding
five (5) year period, (a) neither a Reportable Event nor an “accumulated funding
deficiency” nor “an unpaid minimum required contribution” as defined in the Code
or ERISA has occurred, (b) each Plan has complied in all material respects with
the applicable provisions of the Code and ERISA, (c) no termination of a Single
Employer Plan has occurred resulting in any liability that has remained
underfunded, and (d) no Lien in favor of the PBGC or a Plan has arisen.  The
present value of all accumulated benefit obligations under each Single Employer
Plan (based on the assumptions used for the purposes of Financial Accounting
Statement Bulletin 87) relating to Guarantor or any Commonly Controlled Entity
did not, as of the last annual valuation date prior to the date hereof, exceed
the value of the assets of such Plan allocable to such accumulated benefit
obligations.  Neither Guarantor, nor any Affiliate of Guarantor is currently
subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan.  Guarantor does not provide any medical or health benefits
to former employees other than as required by the Consolidated Omnibus Budget
Reconciliation Act, as amended, or similar state or local law at no cost to the
employer.  None of the assets of Guarantor are deemed to be plan assets within
the meaning of 29 C.F.R. 2510.3-101 as modified by Section 3(42) of ERISA.

 

Section 3.09                            No Default. No Default or Event of
Default exists.  No Internal Control Event has occurred.

 

Section 3.10                            No Broker. Neither Guarantor nor Seller
has dealt with any broker, investment banker, agent or other Person, except for
Buyer or an Affiliate of Buyer, who may be entitled to any commission or
compensation in connection with any transaction under the Transaction Documents.

 

Section 3.11                            Financial Covenants. Guarantor and
Seller are in compliance with the financial covenants set forth in the
Transaction Documents applicable to each.

 

Section 3.12                            Knowledge of Guarantor. Guarantor
further represents and warrants to Buyer that it has read and understands the
terms of the Transaction Documents and is familiar with and has independent
knowledge of, and has reviewed the books and records regarding, Seller’s and any
other Guarantor’s financial condition and affairs, the value of the Purchased
Loans and the circumstances bearing on the risk of nonpayment or nonperformance
of the Guarantor Liabilities and represents and agrees that it will keep so
informed while this Guaranty is in force; provided, however, Guarantor
acknowledges and agrees that it is not relying on such financial condition or
collateral as an inducement to enter into this Guaranty.  Guarantor agrees that
Buyer shall have no obligation to investigate the financial condition or affairs
of Seller or Guarantor for the benefit of Guarantor or to advise Guarantor of
any matter relating to or arising under the Repurchase Agreement or any of the
other Transaction Documents or any fact respecting, or any change in, the
financial condition or affairs of Seller that might come to the knowledge of
Buyer at any time, whether or not Buyer or any Guarantor knows or believes or
has reason to know or believe that any such fact or change is unknown to
Guarantor or might (or does) materially increase the risk of Guarantor as
guarantor or might (or would) affect the willingness of Guarantor to continue as
guarantor with respect to the Guarantor Liabilities.

 

19

--------------------------------------------------------------------------------


 

Section 3.13                            Compliance with Transaction Documents.
Guarantor (i) has delivered to Buyer all financial statements, certifications
and other information and documents required to be delivered by Guarantor under
the Repurchase Agreement and any other Transaction Document and such other
financial information as Buyer may from time to time reasonably require and that
such financial statements and other information shall be true and correct in all
material respects and fairly represent in all material respects the financial
condition of such Guarantor and its Subsidiaries on the date of delivery,
(ii) has not sold, assigned, transferred or otherwise conveyed, in a single
transaction or in a series of transactions, any material asset or portion of a
material asset which would (A) result in a Material Adverse Effect or
(B) violate the Transaction Documents, (iii) has caused Seller to comply with
each and every agreement, obligation, duty and covenant under the Transaction
Documents and, to the extent Seller does not fulfill its agreements,
obligations, duties and covenants under the Transaction Documents, Guarantor
shall fulfill the same and (iv) has performed each and every agreement,
obligation, duty and covenant under any Transaction Document that Seller
covenants to cause Guarantor to do or not to do.

 

ARTICLE 4

 

COVENANTS

 

From the date hereof until the Guarantor Liabilities are fully and indefeasibly
paid, performed and discharged and the Transaction Documents are terminated,
Guarantor shall perform and observe the following covenants, which shall (a) be
given independent effect (so that if a particular action or condition is
prohibited by any covenant, the fact that it would be permitted by an exception
to or be otherwise within the limitations of another covenant shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists), and (b) also apply to all Subsidiaries of Guarantor:

 

Section 4.01                            Existence; Governing Documents; Conduct
of Business. Guarantor shall (a) preserve and maintain its legal existence,
(b) qualify and remain qualified in good standing in each jurisdiction where the
failure to be so qualified would have a Material Adverse Effect, (c) comply with
its Governing Documents and (d) not modify or amend, in a manner which would
have a Material Adverse Effect, or terminate its Governing Documents without
Buyer’s prior written consent (such consent not to be unreasonably withheld). 
Guarantor shall (a) continue to engage in the same general lines of business as
presently conducted by it and (b) maintain and preserve all of its material
rights, privileges, licenses and franchises necessary for the operation of its
business.

 

Section 4.02                            Compliance with Laws, Contractual
Obligations and Transaction Documents. Guarantor shall comply in all material
respects with all Requirement of Law, including those relating to the reporting
and payment of taxes owed by it, and all of its Indebtedness, Contractual
Obligations, Guarantee Obligations and Investments.  No part of the proceeds of
any Transaction shall be used for any purpose that violates Regulation T, U or X
of the Board of Governors of the Federal Reserve System.

 

Section 4.03                            Structural Changes. Guarantor shall not
enter into any merger or consolidation, or liquidate, wind up or dissolve, or
sell all or substantially all of its assets or

 

20

--------------------------------------------------------------------------------


 

properties, without Buyer’s prior written consent, except that so long as no
Event of Default exists or would result therefrom, Guarantor may merge into or
consolidate with another Person so long as (a) such merger or consolidation
would not result in a Change of Control, (b) the continuing or surviving Person
is the Guarantor and, (c) immediately following the merger or consolidation, the
majority of the members of the board of directors (or the applicable equivalent)
of the continuing or surviving Person are the same as the majority of the
members of the board of directors (or applicable equivalent) of the Guarantor
immediately prior to such merger or consolidation.  Guarantor shall not sell,
assign, transfer or otherwise convey, in a single transaction or in a series of
transactions, any material asset or portion of a material asset which would
(a) result in a Material Adverse Effect, (b) result in a Change of Control of
Seller or (c) violate the Transaction Documents.  Guarantor shall ensure that
neither the Equity Interests of Seller nor any property or assets of Seller
shall be pledged to any Person other than Buyer.  Without Buyer’s prior written
consent, Guarantor shall not enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with an
Affiliate, officer, director, shareholder, member or partner of Guarantor unless
such transaction is on market and arm’s-length terms and conditions.

 

Section 4.04                            Actions of Guarantor Relating to
Distributions, Indebtedness, Guarantee Obligations, Contractual Obligations and
Liens. Guarantor shall not declare or make any payment on account of, or set
apart assets for, a sinking or similar fund for the purchase, redemption,
defeasance, retirement or other acquisition of any Equity Interest of Guarantor
or any Affiliate of Guarantor, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of Guarantor or any Affiliate of Guarantor;
provided, that Guarantor may declare and pay any dividends or make distributions
in accordance with its Governing Documents or make a payment on account of, or
set apart assets for, a sinking or similar fund for the purchase, redemption,
defeasance, retirement or other acquisition of any Equity Interest of Guarantor
or any Affiliate of Guarantor, to the extent permitted by its Governing
Documents, so long as no Event of Default exists or would exist as a result
thereof or to the extent required by Requirement of Law to maintain its REIT
status.  Guarantor shall not (a) contract, create, incur, assume, grant or
permit to exist any Lien on or with respect to the Purchased Loans or any other
collateral pledged under the Transaction Documents of any kind, except for
Permitted Liens, or (b) except as provided in the preceding clause (a), grant,
allow or enter into any agreement or arrangement with any Person that prohibits
or restricts or purports to prohibit or restrict the granting of any Lien on any
of the foregoing.

 

Section 4.05                            Delivery of Income. To the extent
Guarantor or any Affiliate of Guarantor receives any Income directly, Guarantor
or such Affiliate of Guarantor shall deposit such amounts into the Cash
Management Account within one (1) Business Day of receipt thereof.  If any
Income is received by Guarantor or any Affiliate of Guarantor, Guarantor shall
hold such Income in trust for Buyer, segregated from other funds of Guarantor,
until delivered to the Cash Management Account in accordance with the terms
hereof and of the Transaction Documents. Neither Guarantor nor any Affiliate of
Guarantor shall deposit or cause to be deposited to the Cash Management Account
cash or cash proceeds other than Income or other payments required to be
deposited therein under the Transaction Documents.

 

21

--------------------------------------------------------------------------------


 

Section 4.06                            Delivery of Financial Statements and
Other Information. Guarantor shall deliver or cause to be delivered the
following to Buyer, as soon as available and in any event within the time
periods specified:

 

(a)                                  within forty-five (45) days after the end
of each fiscal quarter of Guarantor, (i) the unaudited balance sheets of
Guarantor and its Consolidated Subsidiaries as at the end of such period and
(ii) the related unaudited statements of operations, stockholders’ equity and
cash flows for such period and the portion of the fiscal year through the end of
such period, setting forth in each case the information required to be in a
10-Q, all certified as being true and correct by an officer’s certificate;

 

(b)                                 within ninety (90) days after the end of
each fiscal year of Guarantor, (i) the audited balance sheets of Guarantor as at
the end of such fiscal year, (ii) the related statements of operations,
stockholders’ equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, (iii) an opinion thereon of
an independent certified public accountant of recognized national standing
consented to by Buyer in its reasonable discretion, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
financial statements fairly present the financial condition and results of
operations of Guarantor as at the end of and for such fiscal year in accordance
with GAAP, (iv) while Guarantor is a public company, any certification from such
accountants required to be publicly filed or, from and after the time Guarantor
is no longer a public company, a certification from such accountants that, in
making the examination necessary therefor, no information was obtained of any
Default or Event of Default except as specified therein and (v) projections of
Guarantor of the operating budget and cash flow budget of Guarantor for the
following fiscal year;

 

(c)                                  any management letter submitted to Seller
or Guarantor by independent certified public accountants in connection with each
annual or interim audit of the books and records of Seller or Guarantor made by
such accountants relating to internal controls;

 

(d)                                 all material reports, notices and other
documents that Guarantor makes to or files with any Governmental Authority,
promptly after the delivery or filing thereof; and

 

(e)                                  such other information regarding the
financial condition, operations or business of Seller, Guarantor or any
Consolidated Subsidiaries of Guarantor as Buyer may reasonably request.

 

Notwithstanding the foregoing, the requirement to deliver financial statements
will be satisfied at any such time as such financial statements are publicly
posted on the official web site of the Guarantor or appropriately filed with the
United States Securities and Exchange Commission.

 

Section 4.07                            Delivery of Notices. Guarantor shall
promptly notify Buyer of the occurrence of any of the following of which
Guarantor has knowledge (in each case to the extent Seller has not already
provided notice of same to Buyer), together with a certificate of a Responsible
Officer of Guarantor setting forth details of such occurrence and any action
Guarantor has taken or proposes to take with respect thereto:

 

22

--------------------------------------------------------------------------------


 

(a)                                  with respect to Guarantor, any material
violation of Requirement of Law, a material decline in the value of Guarantor’s
assets or properties, an Internal Control Event or any other event or
circumstance that could reasonably be expected to have a Material Adverse
Effect;

 

(b)                                 the existence of any Default or Event of
Default;

 

(c)                                  in the event of a margin call (however
defined or described in the applicable underlying Indebtedness documents) or
other similar event occurs pursuant to which a lender or buyer requires any of
Guarantor or any Affiliate of Seller or any Guarantor pursuant to another
facility to post additional cash or assets in connection with any Indebtedness
and the amount of any such margin call or other similar request made or
outstanding on such day or the five (5) Business Day period in which such day
occurs is equal to or greater than $2,000,000, Guarantor shall promptly (and in
no event later than two (2) Business Days after any such margin call or request)
provide Buyer notice of any such margin call(s) or request(s) which details
(i) the amount of such margin call(s), (ii) the time period for such margin
call(s) to be satisfied, (iii) whether cash or other assets were used to satisfy
the margin call(s), (iv) the name of the counterparty and (v) any other
information reasonably requested by Buyer with respect thereto;

 

(d)                                 the establishment of a rating by any Rating
Agency applicable to Guarantor or any Affiliate of Guarantor and any downgrade
in or withdrawal of such rating once established; and

 

(e)                                  the commencement of, settlement of or
material judgment in any litigation, action, suit, arbitration, investigation or
other legal or arbitral proceedings before any Governmental Authority that
(i) affects Guarantor, (ii) questions or challenges the validity or
enforceability of this Guaranty or (iii) individually or in the aggregate, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

 

Section 4.08                            Acknowledgement. Guarantor acknowledges
and agrees with the statements set forth in Section 23 of the Repurchase
Agreement and agrees not to take any action or position which is inconsistent
with such statements.  Guarantor further acknowledges the disclosures set forth
in Section 24 of the Repurchase Agreement.

 

Section 4.09                            Compliance with Transaction Documents;
Due Diligence. Guarantor shall cause Seller to comply with each and every
agreement, obligation, duty and covenant under the Transaction Documents. 
Guarantor shall keep informed of Seller’s financial condition, the performance
of the Purchased Loans, the financial condition of Guarantor and all
circumstances which bear on the risk nonpayment or nonperformance of the
Guarantor Liabilities.

 

Section 4.10                            Financial Covenants.

 

a)              At all times, Guarantor shall have Tangible Net Worth equal to
the Required Capital Amount.

 

b)             Guarantor shall not permit the ratio of its Total Indebtedness to
its Total Equity to be greater than 3.00 to 1.00.  For the avoidance of doubt,
any calculation of Total Indebtedness will include any and all recourse and
non-recourse debt of Guarantor and any Consolidated Subsidiary of Guarantor.

 

23

--------------------------------------------------------------------------------


 

c)              Guarantor shall not permit the ratio of (i) the sum of EBITDA
for Guarantor and its Consolidated Subsidiaries to (ii) Fixed Charges for
Guarantor and its Consolidated Subsidiaries to be less than 1.40 to 1.00.

 

ARTICLE 5

 

EXPENSES

 

Section 5.01                            Expenses. Guarantor shall promptly on
demand pay to, or as directed by, Buyer all third-party out-of-pocket costs and
expenses (including reasonable legal, accounting and advisory fees and expenses)
incurred by Buyer in connection with (a) the development, evaluation,
preparation, negotiation, execution, consummation, delivery and administration
of, and any amendment, supplement or modification to, or extension, renewal or
waiver of, this Guaranty and the other Transaction Documents and the (b) the
enforcement of and the exercise of remedies with respect to the Transaction
Documents or this Guaranty or the payment or performance of the Repurchase
Obligations or any Guarantor Liabilities, and such expenses shall be included in
the Guarantor Liabilities.  This Section 5.01 shall survive the termination of
the Transaction Documents and the full and indefeasible payment, performance and
discharge of the Guarantor Liabilities.

 

ARTICLE 6

 

MISCELLANEOUS PROVISIONS

 

Section 6.01                            Governing Law. This Guaranty and any
claim, controversy or dispute arising under or related to or in connection with
this Guaranty, the relationship of the parties and/or the interpretation and
enforcement of the rights and duties of the parties will be governed by the laws
of the State of New York, without regard to any conflicts of law principles
other than Section 5-1401 of the New York General Obligations Law.

 

Section 6.02                            Submission to Jurisdiction; Service of
Process. Guarantor irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to the Transaction
Documents, or for recognition or enforcement of any judgment, and Guarantor
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such state court or, to the
fullest extent permitted by Requirement of Law, in such federal court. 
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Requirement of Law.  Nothing in this Guaranty or
the other Transaction Documents shall affect any right that Buyer or any
Indemnified Party may otherwise have to bring any action or proceeding arising
out of or relating to the Transaction Documents against Guarantor or its
properties in the courts of any jurisdiction.  Guarantor irrevocably and
unconditionally waives, to the fullest extent permitted by Requirement of Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to the Transaction Documents in
any court referred to above, and the defense of an inconvenient forum

 

24

--------------------------------------------------------------------------------


 

to the maintenance of such action or proceeding in any such court.  Guarantor
irrevocably consents to service of process in the manner provided for notices in
Section 6.11.  Nothing in this Guaranty will affect the right of any party
hereto to serve process in any other manner permitted by Requirement of Law.

 

Section 6.03                            IMPORTANT WAIVERS.

 

(a)                                  GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY
COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY
INDEMNIFIED PARTY.

 

(b)                                 TO THE EXTENT PERMITTED BY REQUIREMENT OF
LAW, GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN IT AND BUYER OR ANY
INDEMNIFIED PARTY, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT
OF, CONNECTED WITH OR RELATED TO THE TRANSACTION DOCUMENTS, THE PURCHASED LOANS,
THE TRANSACTIONS, ANY DEALINGS OR COURSE OF CONDUCT BETWEEN IT AND BUYER OR ANY
INDEMNIFIED PARTY, OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF
EITHER PARTY OR ANY INDEMNIFIED PARTY.  GUARANTOR WILL NOT SEEK TO CONSOLIDATE
ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED.  INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A
BENCH TRIAL WITHOUT A JURY.

 

(c)                                  TO THE EXTENT PERMITTED BY REQUIREMENTS OF
LAW, GUARANTOR AND BUYER EACH HEREBY WAIVES ANY RIGHT TO CLAIM OR RECOVER IN ANY
LITIGATION WHATSOEVER INVOLVING ANY INDEMNIFIED PARTY, ANY SPECIAL, EXEMPLARY,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE
WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER
SUCH WAIVED DAMAGES ARE BASED ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY
OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND
REGARDLESS OF THE FORM OF THE CLAIM OF ACTION.  NO PARTY TO ANY OF THE
TRANSACTION DOCUMENTS NOR ANY INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER
MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH ANY TRANSACTION DOCUMENT OR
THE TRANSACTIONS.

 

(d)                                 GUARANTOR CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF BUYER OR AN INDEMNIFIED PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT BUYER OR AN INDEMNIFIED PARTY WOULD NOT SEEK TO ENFORCE ANY OF
THE WAIVERS IN THIS SECTION 6.03 IN THE EVENT OF LITIGATION OR OTHER
CIRCUMSTANCES.  THE SCOPE OF SUCH

 

25

--------------------------------------------------------------------------------


 

WAIVERS IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE TRANSACTION
DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.

 

(e)                                  GUARANTOR ACKNOWLEDGES THAT THE WAIVERS IN
THIS SECTION 6.03 ARE A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT BUYER HAS ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE
TRANSACTION DOCUMENTS, AND THAT BUYER WILL CONTINUE TO RELY ON SUCH WAIVERS IN
ITS RELATED FUTURE DEALINGS UNDER THE TRANSACTION DOCUMENTS.  GUARANTOR FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHT TO A JURY TRIAL AND OTHER
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

(f)                                    THE WAIVERS IN THIS SECTION 6.03 ARE
IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND SHALL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY
OF THE TRANSACTION DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(g)                                 THE PROVISIONS OF THIS SECTION 6.03 SHALL
SURVIVE TERMINATION OF THE TRANSACTION DOCUMENTS AND THE FULL AND INDEFEASIBLE
PAYMENT, PERFORMANCE AND DISCHARGE OF THE GUARANTOR LIABILITIES.

 

Section 6.04                            Integration. The Transaction Documents
supersede and integrate all previous negotiations, contracts, agreements and
understandings (whether written or oral) between the Persons party thereto
relating to a sale and repurchase of Purchased Loans, Guarantor’s guaranty of
the Guarantor Liabilities and the other matters addressed by the Transaction
Documents, and contain the entire final agreement of the Persons party thereto
relating to the subject matter thereof.

 

Section 6.05                            Survival and Benefit of Guarantor’s
Agreements. This Guaranty shall be binding on and shall inure to the benefit of
Buyer, Guarantor and their successors and permitted assigns.  All of Guarantor’s
indemnities in this Guaranty, and all other provisions in this Guaranty that, by
their terms, expressly survive termination of the Transaction Documents, shall
survive the termination of the Transaction Documents and the full and
indefeasible payment, performance and discharge of the Guarantor Liabilities and
the Repurchase Obligations, and shall apply to and benefit all Indemnified
Parties, Buyer and its successors and assigns.  No other Person shall be
entitled to any benefit, right, power, remedy or claim under this Guaranty.

 

Section 6.06                            Cumulative Rights. All rights of Buyer
hereunder or otherwise arising under the Transaction Documents or any documents
executed in connection with or as security for the Guarantor Liabilities or
under Requirement of Law are separate and cumulative and may

 

26

--------------------------------------------------------------------------------


 

be pursued separately, successively or concurrently, or not pursued, without
affecting, limiting or impairing any other right of Buyer and without limiting,
affecting or impairing the liability of Guarantor.

 

Section 6.07                            Usury. Notwithstanding any other
provision contained herein to the contrary, no provision of this Guaranty shall
require or permit the collection from Guarantor of interest in excess of the
maximum rate or amount that Guarantor may be required or permitted to pay
pursuant to any Requirement of Law.  In the event any such interest is
collected, it shall be applied in reduction of Guarantor’s obligations
hereunder, and the remainder of such excess collected shall be returned to
Guarantor once such obligations have been fully satisfied.

 

Section 6.08                            Assignments.

 

(a)                                  Guarantor shall not sell, assign, delegate
or transfer any of its rights, Guarantor Liabilities or any other duties or
obligations under this Guaranty or the other Transaction Documents without the
prior written consent of Buyer (which may be granted or withheld in its
discretion), and any attempt by Guarantor to do so without such consent shall be
null and void.

 

(b)                                 Buyer may at any time sell, assign, delegate
or transfer any of its rights and/or obligations under this Guaranty and/or the
Guarantor Liabilities subject to the terms and conditions of Section 19 of the
Repurchase Agreement.

 

(c)                                  Guarantor shall cooperate with Buyer in
connection with any such sale and assignment of participations or assignments
and shall enter into such restatements of, and amendments, supplements and other
modifications to, this Guaranty to give effect to any such sale or assignment;
provided, that none of the foregoing shall change any economic or other material
term of this Guaranty in a manner adverse to Guarantor without the consent of
Guarantor in its commercially reasonable discretion.

 

Section 6.09                            Confidentiality. All information
regarding the terms set forth in any of the Transaction Documents shall be kept
confidential and shall not be disclosed by Guarantor to any Person except (a) to
the Affiliates of Guarantor or its or their respective directors, officers,
employees, agents, advisors, attorneys and other representatives who are
informed of the confidential nature of such information and instructed to keep
it confidential, (b) to the extent requested by any regulatory authority or
required by Requirement of Law, (c) to the extent required to be included in the
financial statements of Guarantor or an Affiliate thereof, (d) to the extent
required to exercise any rights or remedies under the Transaction Documents, the
Purchased Loans, the Purchased Loan Documents or Mortgaged Properties, (e) to
the extent required to consummate and administer a Transaction, (f) to the
extent required in connection with any litigation between the parties in
connection with any Transaction Document or (g) to any actual or prospective
participant, assignee, pledge transferee or any counterparty to any Hedge
Transaction which agrees to comply with this Section 6.09; provided, that no
such disclosure made with respect to any Transaction Document shall include a
copy of such Transaction Document to the extent a summary would suffice, and any
such disclosure shall redact all pricing and other economic terms set forth
therein to the extent such disclosure can be satisfied by a redacted copy of
such Transaction Document.  Notwithstanding anything to the contrary contained
herein or in any Transaction Document, Guarantor and any Affiliate of

 

27

--------------------------------------------------------------------------------


 

Guarantor shall be entitled to disclose any and all terms of any Transaction
Document (including the public filing thereof) if the Guarantor, in its sole
discretion, deems it necessary or appropriate under the rules or regulations of
the Securities and Exchange Commission and/or the New York Stock Exchange.

 

Section 6.11                            No Implied Waivers; Amendments. No
failure on the part of Buyer to exercise, or delay in exercising, any right or
remedy under the Transaction Documents shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy thereunder preclude
any further exercise thereof or the exercise of any other right.  The rights and
remedies in the Transaction Documents are cumulative and not exclusive of any
rights and remedies provided by Requirement of Law.  Application of the Default
Rate after an Event of Default shall not be deemed to constitute a waiver of any
Event of Default or Buyer’s rights and remedies with respect thereto, or a
consent to any extension of time for the payment or performance of any
obligation with respect to which the Default Rate is applied.  Except as
otherwise expressly provided in the Transaction Documents, no amendment, waiver
or other modification of any provision of this Guaranty shall be effective
without the signed agreement of Guarantor and Buyer.  Any waiver or consent
under the Transaction Documents shall be effective only if it is in writing and
only in the specific instance and for the specific purpose for which given.

 

Section 6.12                            Notices and Other Communications. Unless
otherwise provided in this Guaranty, all notices, consents, approvals, requests
and other communications required or permitted to be given to a party hereunder
shall be in writing and sent prepaid by hand delivery, by certified or
registered mail, by expedited commercial or postal delivery service, or by
facsimile or email, if also sent by one of the foregoing to the address for such
party set forth below or such other address as such party shall specify from
time to time in a notice to the other party.  Any of the foregoing
communications shall be effective when delivered on a Business Day (or if not a
Business Day, on the next Business Day thereafter).  A party receiving a notice
that does not comply with the technical requirements of this Section 6.12 may
elect to waive any deficiencies and treat the notice as having been properly
given.

 

If to Guarantor:

 

NorthStar Real Estate Income Trust, Inc.

399 Park Avenue, 18th Floor

New York, New York 10022

Attention:

General Counsel

Email:

rlieberman@nrfc.com

Facsimile No.:

(212) 547-2704

Confirmation No.:

(212) 547-2604

 

with a copy to:

 

Allen & Overy LLP

1221 Avenue of the Americas

New York, New York 10020

Attention:

Robert J. Grados, Esq.

 

28

--------------------------------------------------------------------------------


 

Email:

Robert.grados@allenovery.com

Facsimile No.:

(212) 610-6399

 

If to Buyer:

 

Citibank, N.A.

388 Greenwich Street

New York, New York 10013

Attention:

Richard Schlenger

Email:

Richard.schlenger@citi.com

Tel:

(212) 816-7806

Fax:

(212) 816-8307

 

with a copy to:

 

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention:

Brian Krisberg, Esq.

Email

bkrisberg@sidley.com

Tel:

(212) 839-8735

Fax:

(212) 839-5599

 

Section 6.13                            Counterparts; Electronic Transmission.
This Guaranty may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall together constitute but one and the same
instrument.  Guarantor agrees that this Guaranty, any documents to be delivered
pursuant to this Guaranty, any other Transaction Document and any notices
hereunder may be transmitted between them by email and/or facsimile.  Guarantor
intends that faxed signatures and electronically imaged signatures such as PDF
files shall constitute original signatures and are binding on Guarantor.

 

Section 6.14                            No Personal Liability. No administrator,
incorporator, Affiliate, owner, member, partner, stockholder, officer, director,
employee, agent or attorney of Guarantor, Buyer or any Indemnified Party, as
such, shall be subject to any recourse or personal liability under or with
respect to any obligation of Buyer or Guarantor under the Transaction Documents,
whether by the enforcement of any assessment, by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed
that the obligations of Buyer and Guarantor under the Transaction Documents are
solely their respective corporate, limited liability company or partnership
obligations, as applicable, and that any such recourse or personal liability is
hereby expressly waived.  This Section 6.14 shall survive the termination of the
Transaction Documents and the full and indefeasible payment, performance and
discharge of the Guarantor Liabilities.

 

Section 6.15                            Buyer’s Waiver of Set-off. Buyer, solely
in its capacity as Buyer under the Transaction Documents, hereby waives any
right of set-off it may have or to which it may be or become entitled under the
Transaction Documents or, solely to the extent related to the Transaction
Documents, Requirement of Law, against Guarantor.

 

29

--------------------------------------------------------------------------------


 

Section 6.16                            Guarantor’s Waiver of Set-off. Guarantor
hereby waives any right of set-off it may have or to which it may be or become
entitled under the Transaction Documents, Requirement of Law or otherwise
against Buyer, any Affiliate of Buyer, any Indemnified Party or their respective
assets or properties.

 

Section 6.17                            Periodic Due Diligence Review. Buyer may
perform continuing due diligence reviews with respect to Guarantor and any
Affiliates of Guarantor, including ordering new third-party reports, for
purposes of, among other things, verifying compliance with the representations,
warranties, covenants, agreements, duties, obligations and specifications made
under the Transaction Documents or otherwise.  Upon reasonable prior notice to
Guarantor, unless a Default or Event of Default exists, in which case no notice
is required, Buyer or its representatives may during normal business hours
inspect any properties and examine, inspect and make copies of the books and
records of Guarantor and any Affiliates of Guarantor, the Purchased Loan
Documents and the Servicing Records.  Guarantor shall make available to Buyer
one or more knowledgeable financial or accounting officers and representatives
of the independent certified public accountants of Seller and Guarantor for the
purpose of answering questions of Buyer concerning any of the foregoing. 
Guarantor shall pay all costs and expenses (including legal fees and expenses)
incurred by Buyer in connection with Buyer’s activities pursuant to this
Section 6.17, subject to the terms and conditions set forth in Section 27 of the
Repurchase Agreement.

 

Section 6.18                            Time of the Essence. Time is of the
essence with respect to all obligations, duties, covenants, agreements, notices
or actions or inactions of Guarantor under the Transaction Documents.

 

Section 6.19                            Severability. Each provision of this
Guaranty shall be valid, binding and enforceable to the fullest extent permitted
by Requirement of Law.  In case any provision in or obligation, duty, covenant
or agreement under this Guaranty or the other Transaction Documents shall be
invalid, illegal or unenforceable in any jurisdiction (either in its entirety or
as applied to any Person, fact, circumstance, action or inaction), the validity,
legality and enforceability of the remaining provisions, obligations, duties,
covenants and agreements, or of such provision, obligation, duty, covenant or
agreement in any other jurisdiction or as applied to any Person, fact,
circumstance, action or inaction, shall not in any way be affected or impaired
thereby.

 

Section 6.20                            Headings; Exhibits. The headings herein
are for purposes of references only and shall not otherwise affect the meaning
or interpretation of any provision hereof.  The schedules, exhibits and annexes
(if any) attached hereto and referred to herein shall constitute a part of this
Guaranty and are incorporated into this Guaranty for all purposes.

 

Section 6.21                            Recitals. The recital and introductory
paragraphs hereof are a part hereof, form a basis for this Guaranty and shall be
considered prima facie evidence of the facts and documents referred to therein.

 

Section 6.22                            Additional Liability of Guarantor. If
Guarantor is or becomes liable for any Indebtedness owing by Seller to Buyer by
endorsement or otherwise than under this Guaranty, such liability shall not be
in any manner impaired or reduced hereby but shall have all

 

30

--------------------------------------------------------------------------------


 

and the same force and effect it would have had if this Guaranty had not existed
and such Guarantor’s liability hereunder shall not be in any manner impaired or
reduced thereby.

 

Section 6.23                            Bankruptcy Code Waiver. In the event
that Seller becomes a debtor in any proceeding under the Bankruptcy Code,
Guarantor shall not be deemed to be a “creditor” (as defined in Section 101 of
the Bankruptcy Code) of Seller, by reason of the existence of this Guaranty, and
in connection herewith, Guarantor hereby waives any such right as a “creditor”
under the Bankruptcy Code.  This waiver is given to induce Buyer to enter into
the transactions contemplated by the Transaction Documents.  After the Guarantor
Liabilities are fully and indefeasibly paid, performed and discharged, there
shall be no obligations or liabilities under this Guaranty outstanding and the
Transaction Documents are terminated, this waiver shall be deemed to be
terminated.

 

Section 6.24                            Action by Affiliates. No encumbrance,
assignment, leasing, subletting, sale or other transfer by Seller or any
Affiliate of the foregoing of any of Seller’s or any Affiliate of the
foregoing’s assets or property shall operate to extinguish or diminish the
liability of Guarantor under this Guaranty.

 

Section 6.25                            Subordination.

 

(a)                                  As used in this Guaranty, the term
“Guarantor Claims” shall mean all debts, liabilities and other Indebtedness of
Seller or any other Repurchase Party to Guarantor, whether such debts,
liabilities and other Indebtedness now exist or are hereafter incurred or arise,
or whether the obligations of such Seller or Guarantor thereon be direct,
contingent, primary, secondary, joint, several, joint and several, or otherwise,
and irrespective of whether such debts, liabilities or other Indebtedness be
evidenced by note, contract, open account or otherwise, and irrespective of the
Person or Persons in whose favor such debts, liabilities or other Indebtedness
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by Guarantor.  Guarantor
Claims shall include, without limitation, all rights and claims of Guarantor
against Seller (arising as a result of subrogation or otherwise) as a result of
Guarantor’s payment of all or a portion of the Guarantor Liabilities.  All
Guarantor Claims are and shall be subordinate to the Guarantor Liabilities.

 

(b)                                 In the event of any Insolvency Proceedings
involving Guarantor as debtor, Buyer shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian distributions and any
payments which would otherwise be payable upon Guarantor Claims to the extent of
any sums owed by Guarantor hereunder.  Guarantor hereby assigns such
distributions and payments to Buyer.  Should Buyer receive, for application upon
the Guarantor Liabilities, any such distribution or payment which is otherwise
payable to Guarantor, and which, as between Seller on the one hand and Guarantor
on the other, shall constitute a credit upon Guarantor Claims, then upon payment
to Buyer in full of the Repurchase Obligations, Guarantor shall become
subrogated to the rights of Buyer to the extent that such payments to Buyer on
Guarantor Claims have contributed toward the liquidation of the Repurchase
Obligations, and such subrogation shall be with respect to that proportion of
the Repurchase Obligations which would have been unpaid if Buyer had not
received distributions or payments upon Guarantor Claims.

 

31

--------------------------------------------------------------------------------


 

(c)                                  In the event that, notwithstanding anything
to the contrary in this Guaranty, Guarantor should receive any funds, payment,
claim or distribution which is prohibited by this Guaranty, Guarantor agrees to
hold in trust for Buyer an amount equal to the amount of all funds, payments,
claims or distributions so received, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions so
received except to pay them promptly to Buyer, and Guarantor covenants promptly
to pay the same to Buyer.

 

(d)                                 Guarantor agrees that any claims, charges or
Liens against Seller or Guarantor and/or Seller’s or Guarantor’s assets and
property with respect to Guarantor Claims shall be and remain inferior and
subordinate to any claims, charges or Liens of Buyer against Seller or Guarantor
and/or Seller’s or Guarantor’s assets and property, regardless of whether such
claims, charges or Liens in favor of Guarantor or Buyer presently exist or are
hereafter created or attach.  Without Buyer’s prior written consent (which may
be granted or withheld in its discretion), Guarantor shall not (i) exercise or
enforce any creditor’s right it may have against Seller, or (ii) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including, without limitation, the
commencement of, or joinder in, any Insolvency Proceeding) to enforce any
claims, charges, Liens, mortgage, deeds of trust, security interests, collateral
rights, judgments or other encumbrances against Seller or the assets or property
of Seller held by Guarantor.

 

Section 6.26                            Commercial Transaction. To induce Buyer
to accept this Guaranty and enter into the transactions evidenced by and secured
by the Transaction Documents, Guarantor agrees that said transactions are
commercial and not consumer transactions.

 

Section 6.27                            Taxes.

 

(a)                                  All payments made by Guarantor to Buyer or
any other Indemnified Party under the Transaction Documents shall be made free
and clear of and without deduction or withholding for or on account of any
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities (including penalties, interest and additions to tax) with
respect thereto imposed by any Governmental Authority therewith or thereon,
excluding income taxes, branch profits taxes, franchise taxes or any other tax
imposed on net income by the United States, a state or a foreign jurisdiction
under the laws of which Buyer or such other Indemnified Party is organized or of
its applicable lending office, or a state or foreign jurisdiction with respect
to which Buyer or such other Indemnified Party has a present or former
connection, or any political subdivision thereof (collectively, “Taxes”), all of
which shall be paid by Guarantor for its own account not later than the date
when due.  If any taxes are required to be deducted or withheld from any amounts
payable to Buyer and/or any other Indemnified Party, then Guarantor shall
(a) make such deduction or withholding, (b) pay the amount so deducted or
withheld to the appropriate Governmental Authority not later than the date when
due; and (c) pay to Buyer or other Indemnified Party such additional amounts
(the “Additional Amount”) as may be necessary so that every net payment made
under this Guaranty after deduction or withholding for or on account of any
Taxes (including any Taxes on such increase and any penalties) is not less than
the amount that would have been paid absent such deduction or withholding.  The
foregoing obligation to pay Additional Amounts, however, will not apply with
respect to (i) net income or franchise taxes imposed on Buyer and/or any other
Indemnified Party, with respect to payments required to be made by Guarantor
under the Transaction Documents, by a taxing jurisdiction in

 

32

--------------------------------------------------------------------------------


 

which Buyer and/or any other Indemnified Party is organized, conducts business
or is paying taxes (as the case may be).  Promptly after Guarantor pays any
taxes referred to in this Section 6.27, Guarantor will send Buyer appropriate
evidence of such payment.

 

(b)                                 In addition, Guarantor agrees to pay to the
relevant Governmental Authority in accordance with applicable law any current or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by the United States or any taxing
authority thereof or therein that arise from any payment made hereunder or from
the execution, delivery or registration of, or otherwise with respect to, this
Guaranty (“Other Taxes”).

 

(c)                                  Guarantor agrees to indemnify Buyer for the
full amount of Taxes (including additional amounts with respect thereto) and
Other Taxes, and the full amount of Taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 6.27(c), and any liability
(including penalties, interest and expenses arising thereon or with respect
thereto) arising therefrom or with respect thereto, provided, that Buyer shall
have provided Guarantor with evidence, reasonably satisfactory to Guarantor, of
payment of Taxes or Other Taxes, as the case may be.

 

(d)                                 Without prejudice to the survival or any
other agreement of Guarantor hereunder, the agreements and obligations of
Guarantor contained in this Section 6.27 shall survive the termination of this
Guaranty.  Nothing contained in this Section 6.27 shall require Buyer to make
available any of their tax returns or other information that it deems to be
confidential or proprietary.

 

Section 6.28                            Patriot Act Notice. Buyer hereby
notifies Guarantor that Buyer is required by the Patriot Act to obtain, verify
and record information that identifies Guarantor.

 

Section 6.29                            Successive Actions. A separate right of
action hereunder shall arise each time Buyer acquires knowledge of any matter
indemnified or guaranteed by Guarantor under this Guaranty.  Separate and
successive actions may be brought hereunder to enforce any of the provisions
hereof at any time and from time to time.  No action hereunder shall preclude
any subsequent action, and Guarantor hereby waives and covenants not to assert
any defense in the nature of splitting causes of action or merger of judgments.

 

[Remainder of This Page Intentionally Left Blank]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the date first written above.

 

 

GUARANTOR:

NORTHSTAR REAL ESTATE INCOME TRUST, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ Daniel R. Gilbert

 

Name: Daniel R. Gilbert

 

Tittle President & Chief Investment Officer

 

--------------------------------------------------------------------------------